     Case 1:20-cv-03127-SAB    ECF No. 50      filed 09/03/20   PageID.327 Page 1 of 10



 1
 2
 3                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
 4
                                                                   Sep 03, 2020
 5
                                                                        SEAN F. MCAVOY, CLERK

 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF WASHINGTON
10
11    STATE OF WASHINGTON, STATE OF                      NO. 1:20-CV-03127-SAB
      COLORADO, STATE OF CONNECTICUT,
12
      STATE OF ILLINOIS, STATE OF
13    MARYLAND, STATE OF MICHGAN,                        ORDER GRANTING
      STATE OF MINNESOTA, STATE OF                       DEFENDANTS’ UNOPPOSED
14
      NEVADA, STATE OF NEW MEXICO,                       MOTION FOR ENTRY OF A
15    STATE OF OREGON, STATE OF RHODE                    PROTECTIVE ORDER
      ISLAND, STATE OF VERMONT,
16
      COMMONWEALTH OF VIRGINIA, and
17    STATE OF WISCONSIN,
18                               Plaintiffs,
19
         v.
20
      DONALD J. TRUMP, in his official capacity
21    as President of the United States of America;
22    UNITED STATES OF AMERICA; LOUIS
      DEJOY, in his official capacity as Postmaster
23    General; UNITED STATES POSTAL
24    SERVICE,
25                               Defendants.
26
              Before the Court is Defendants’ Unopposed Motion for Entry of a Protective
27
28     Order, ECF No. 49. Pursuant to Federal Rule of Civil Procedure 26(c), Defendants
                                             -1-
        ORDER GRANTING UNOPPOSED MOTION FOR ENTRY OF A PROTECTIVE ORDER
     Case 1:20-cv-03127-SAB       ECF No. 50   filed 09/03/20   PageID.328 Page 2 of 10



 1     request entry of a protective order to permit Defendant United States Postal Service
 2     to disclose certain confidential information.
 3
            Defendants have determined that some of the information responsive to
 4
       Plaintiffs’ Expedited Discovery Requests likely contain confidential commercial
 5
       information protected from general release pursuant to 39 U.S.C. § 410(c)(2).
 6
 7     Defendants also seek a protective order in order to disclose information protected by
 8     the Trades Secret Act. See 18 U.S.C. § 1905. Good cause exists to grant
 9     Defendants’ motion.
10
            Accordingly, it is HEREBY ORDERED:
11
            1. Defendants’ Unopposed Motion for Entry of a Protective Order, ECF No.
12
       49, is GRANTED.
13
14          2. The Court enters the following Protective Order:
15                                             ORDER
16           1.    This Protective Order (“Order”) protects confidential documents and
17
       information that may be produced as part of the Expedited Discovery Response, or as
18
       otherwise required, in the course of the proceedings in this Action and to set forth
19
       mandatory procedures for persons who receive or review documents or information
20
21     produced subject to this Order.
22           2.    Confidential Information. USPS and its counsel are hereby authorized to
23     release confidential business information that is contained in the Expedited Discovery
24
       Response.
25
             3.    Definitions.
26
27                  a.    Covered Documents. Those documents in the Expedited
28
                                                 -2-
        ORDER GRANTING UNOPPOSED MOTION FOR ENTRY OF A PROTECTIVE ORDER
     Case 1:20-cv-03127-SAB    ECF No. 50   filed 09/03/20   PageID.329 Page 3 of 10



 1     Discovery Response, or as otherwise required in the course of proceedings in this
 2     Action, that USPS or its counsel identifies as containing confidential business
 3
       information by the designation “Confidential” are hereinafter referred to as “Covered
 4
       Documents.”
 5
                    b.    Covered Information. All information that USPS or its counsel
 6
 7     identifies as being confidential business information as well as any information
 8     derived solely from Covered Documents, even if incorporated in another document,
 9     pleading, or referred to in testimony, is hereinafter referred to as “Covered
10
       Information.”
11
             4.    Designations of Information as “Confidential”. USPS will designate as
12
       “Confidential” only the material that it determines is confidential business
13
14     information. If only some of the information on a page is confidential, then USPS
15     will indicate which part is confidential and protected by this Order. If all the
16     information on a page contains confidential business information, then USPS will
17
       designate the whole page as “confidential.”
18
             5.    Explanation of “Confidential” Designations or Redactions. If Plaintiffs’
19
       counsel, in good faith after reviewing the Expedited Discovery Response, notifies
20
21     USPS which confidentiality designations or redactions are either not self-evident
22     from the context of the Expedited Discovery Response or are challenged as not being
23     confidential or properly redacted, USPS will promptly provide to Plaintiffs’ counsel
24
       explanations of the nature of any Redacted Information, and reasons that it believes
25
       that Covered Documents, Covered Information, or Redacted Information require
26
       confidentiality.
27
28
                                               -3-
        ORDER GRANTING UNOPPOSED MOTION FOR ENTRY OF A PROTECTIVE ORDER
     Case 1:20-cv-03127-SAB      ECF No. 50    filed 09/03/20   PageID.330 Page 4 of 10



 1            6.    Persons to Whom Disclosures May Be Made. Disclosure of Covered
 2     Documents or Covered Information in the Expedited Discovery Response by
 3
       Plaintiffs’ counsel is strictly limited to
 4
                    a. the Court; the Court’s staff; court reporters;
 5
                    b. the Department of Justice;
 6
 7                  c. Plaintiffs’ counsel, including associated personnel necessary to assist
 8                     Plaintiffs’ counsel in this litigation, such as litigation assistants,
 9                     paralegals, secretarial or other clerical personnel, and litigation
10
                       support services, including outside copying services;
11
                    d. experts and consultants to whom disclosure is reasonably necessary
12
                       for this litigation and who have signed the “Acknowledgment and
13
14                     Agreement to Be Bound” (Exhibit A);
15                  e. during their depositions, witnesses in the action to whom disclosure is
16                     reasonably necessary and who have signed the “Acknowledgment and
17
                       Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
18
                       designating party or ordered by the court. Pages of transcribed
19
                       deposition testimony or exhibits to depositions that reveal confidential
20
21                     material must be separately bound by the court reporter and may not
22                     be disclosed to anyone except as permitted under this agreement;
23                  f. the author or recipient of a document containing the information or a
24
                       custodian or other person who otherwise possessed or knew the
25
                       information.
26
27
28
                                                    -4-
        ORDER GRANTING UNOPPOSED MOTION FOR ENTRY OF A PROTECTIVE ORDER
     Case 1:20-cv-03127-SAB     ECF No. 50     filed 09/03/20   PageID.331 Page 5 of 10



 1           7.     Nondisclosure of Covered Documents and Covered Information.
 2     Plaintiffs’ counsel may use Covered Documents or Covered Information produced
 3
       subject to this Order only for the purpose of this litigation (and all appeals thereof).
 4
             8.     Covered Documents and Covered Information To Be Returned.
 5
       Plaintiffs’ counsel shall return or destroy any and all Covered Documents or Covered
 6
 7     Information to USPS’s counsel within ten (10) business days following the
 8     termination of this Action (including any appeals hereof). Any work product created
 9     or filed by Plaintiffs’ counsel that contain Covered Documents or Covered
10
       Information and are retained by Plaintiffs’ counsel as part of their litigation files
11
       remain subject to the terms of this Order.
12
             9.     Covered Documents and Covered Information To Be Filed Under Seal.
13
14     Those portions of any filings with the Court that include Covered Documents or
15     Covered Information produced subject to this Order shall be made under seal pursuant
16     to the applicable rules of the Court.
17
             10. Inadvertent Failures to Designate. If timely corrected, an inadvertent
18
       failure to designate qualified information or items does not, standing alone, waive the
19
       designating party’s right to secure protection under this agreement for such material.
20
21     Upon timely correction of a designation, the receiving party must make reasonable
22     efforts to ensure that the material is treated in accordance with the provisions of this
23     agreement.
24
             11. Dispute Resolution. In the event that any party to this Action disagrees at
25
       any stage of these proceedings with the designation of Covered Documents or
26
       Covered Information, the parties shall try first to resolve such dispute in good faith
27
28     on an informal basis.      If the parties cannot resolve a challenge without court
                                                -5-
        ORDER GRANTING UNOPPOSED MOTION FOR ENTRY OF A PROTECTIVE ORDER
     Case 1:20-cv-03127-SAB     ECF No. 50    filed 09/03/20   PageID.332 Page 6 of 10



 1     intervention, the designating party may file and serve a motion to retain
 2     confidentiality. The burden of persuasion in any such motion shall be on the
 3
       designating party. All parties shall continue to maintain the material in question as
 4
       confidential until the court rules on the challenge
 5
             12. Continued Effect. Insofar as the provisions of this Order restrict the
 6
 7     communication and use of the documents produced thereunder, this Order shall
 8     continue to be binding after the conclusion of this litigation except (a) that there shall
 9     be no restriction on documents that are used as exhibits in court (unless such exhibits
10
       were filed under seal) and (b) that a party may seek the written permission of the
11
       producing party or further order of the Court with respect to dissolution or
12
       modification of this Order.
13
14           13. Unauthorized Disclosure. Should any Covered Documents or Covered
15     Information be disclosed, through inadvertence or otherwise, to any person not
16     authorized to receive same under this Order, then the disclosing party shall use its
17
       best efforts to bind such person to the terms of this Order. In particular, the disclosing
18
       party shall (a) promptly inform such person in writing of all the provisions of this
19
       Order and use its best efforts to immediately retrieve all copies of the Covered
20
21     Documents or Covered Information; (b) simultaneously serve, by electronic mail
22     upon the USPS, copies of the inadvertently disclosed material or a full description of
23     the inadvertently disclosed material; and (c) request such person to sign the agreement
24
       in the form attached hereto as Exhibit A. The executed agreement shall promptly be
25
       served by electronic mail upon the USPS.
26
             14. Nonparty Demand. If either party to this Action receives or is served with
27
28     a third-party subpoena, request for production, or some other legal demand seeking
                                               -6-
        ORDER GRANTING UNOPPOSED MOTION FOR ENTRY OF A PROTECTIVE ORDER
     Case 1:20-cv-03127-SAB     ECF No. 50   filed 09/03/20   PageID.333 Page 7 of 10



 1     Covered Documents or Covered Information, that party shall give prompt actual
 2     written notice, within ten (10) days of receipt of such subpoena, demand, or legal
 3
       process, to the opposing party. USPS may then object to the production of the
 4
       Covered Documents or Covered Information to the extent permitted by law. Should
 5
       the third-party seeking access to the Covered Documents or Covered Information take
 6
 7     action to enforce such a subpoena, demand or other legal process, USPS has the
 8     affirmative obligation to initiate (or intervene in) a judicial proceeding to defend and
 9     substantiate any claim that the Covered Documents or Covered Information is not
10
       subject to disclosure.
11
               15. Nothing in this Order shall bar amendment of this Order by agreement of
12
       the parties or by Order of the Court. Any such amendment made by agreement of the
13
14     parties shall be made in writing.
15             16.   This Order shall remain in full force and effect until modified,
16     superseded, or terminated on the record by agreement of the parties or by an Order of
17
       the Court.
18
               17. The parties agree to submit this Order for entry by the Court and to be
19
       bound by its terms while waiting its entry by the Court.
20
21     //
22
       //
23
       //
24
25     //
26
       //
27
       //
28
                                                -7-
            ORDER GRANTING UNOPPOSED MOTION FOR ENTRY OF A PROTECTIVE ORDER
     Case 1:20-cv-03127-SAB    ECF No. 50    filed 09/03/20   PageID.334 Page 8 of 10



 1           18. Nothing in this Order shall be construed as prohibiting or otherwise
 2     restricting USPS’ own use or disclosure of Covered Documents or Covered
 3
       Information subject to this Order, including disclosure to the Department of Justice.
 4
             IT IS SO ORDERED. The District court is hereby directed to enter this Order
 5
       and to provide copies to counsel.
 6
 7           DATED this 3rd day of September 2020.
 8
 9
10
11
12                                    Stanley A. Bastian
13                             Chief United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -8-
        ORDER GRANTING UNOPPOSED MOTION FOR ENTRY OF A PROTECTIVE ORDER
     Case 1:20-cv-03127-SAB       ECF No. 50    filed 09/03/20   PageID.335 Page 9 of 10



 1                                             EXHIBIT A
 2                         Acknowledgment and Agreement to be Bound
 3
       a.      My name is______. I am over the age of twenty-one years, of sound mind and
 4
       capable of making this Affidavit. I am personally acquainted with the facts stated
 5
       herein and know them to be true and correct. I have never been convicted of a felony
 6
 7     or a crime involving moral turpitude.
 8     b.      My address is ______.
 9      c.     My present occupation is ________________, and I am currently
10
       employedby___________.
11
       d.      I have received a copy of the Protective Order in this Action, and have carefully
12
       read and understand its provisions.
13
14     e.      I will comply with all of the provisions of the Protective Order. I will hold in
15     confidence, will not disclose to anyone other than those persons specifically
16     authorized by the Protective Order, and will not copy or use for purposes other than
17
       for this Action, any “Covered Documents or Covered Information” (as those terms
18
       are defined in the Protective Order) which I receive in this Action.
19
       f.      I further agree to submit to the jurisdiction of the United States District Court
20
21     for the Eastern District of Washington for the purpose of enforcing the terms of this
22     Stipulated Protective Order, even if such enforcement proceedings occur after
23     termination of this action.
24
       g.      I declare under penalty of perjury that the foregoing is true and correct.
25
26
       Date:
27
28     City and State where sworn and signed:
                                                  -9-
            ORDER GRANTING UNOPPOSED MOTION FOR ENTRY OF A PROTECTIVE ORDER
     Case 1:20-cv-03127-SAB   ECF No. 50   filed 09/03/20   PageID.336 Page 10 of 10



 1      Printed name:
 2      Signature:
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             - 10 -
         ORDER GRANTING UNOPPOSED MOTION FOR ENTRY OF A PROTECTIVE ORDER
